Citation Nr: 1612800	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a disability rating in excess of 20 percent for lumbar spine osteoarthritis with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for cataracts, to include as secondary to the Veteran's service-connected diabetes, was raised by the record in December 2015 testimony from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service-connected for diabetes mellitus, type II, and for lumbar spine osteoarthritis with intervertebral disc syndrome, and has been assigned a 20 percent rating for each disability. The Veteran now contends that an increased rating is warranted for both disabilities due to a worsening of his conditions. A review of the record indicates that further development is necessary prior to adjudicating these claims.

First, VA's duty to assist includes conducting a thorough and comprehensive medical examination. Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991). This includes providing a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). At a Central Office hearing in December 2015, the Veteran testified that both disabilities have grown progressively worse since his most recent VA examination in October 2013. In light of this testimony, the Board finds that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected diabetes and lower back disability. 38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Further during said testimony, the Veteran indicated that he had received both VA and private medical treatment for his diabetes, including recent cataract surgery. The claims file currently contains VA treatment records dated September 2005 to September 2010 and January 2012 to April 2012, treatment letters from Dr. Rankin dated May 2003 and June 2003, and private treatment records from Dr. Hall dated April 2013 to August 2013. However, VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As additional treatment records may be relevant to the Veteran's claims and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated April 2012 to the present.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.
2. Ask the Veteran to identify any private medical treatment he has received for his diabetes, to include cataracts, and for his lower back disability, since August 2013.   The RO should then take appropriate steps to secure copies of any private treatment records identified by the Veteran that are not currently of record.  The RO should obtain authorization from the Veteran and then obtain all treatment records from Dr. Rankin and Dr. Hall. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with a new VA diabetes examination to determine the current nature and severity of his service-connected diabetes and any complications attributable to his diabetes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

4.  Further provide the Veteran with a new VA spine examination to determine the nature and severity of his service-connected thoracolumbar spine disability. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished. All manifestations related to the Veteran's service-connected lumbar spine disability must be documented. 

Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins. 

The examiner must opine (in degrees if possible) to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment. 

The examiner must also opine (in degrees if possible) to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use. 

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

5. Thereafter, the RO should readjudicate the issues on appeal. If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




